Per Curiam.
The application is for a-peremptory writ of mandamus to compel the building inspector of East Orange to issue a building permit to the relator, as owner of certain lands in that city. The facts are not substantially variant from the *1005situations presented in cases decided by this court and the Court of Errors and Appeals, like State v. Nutley, 99 N. J. L. 389, where the legal right of the relator to the relief asked was recognized.
Por the same reason a peremptory writ of mandamus will be ordered in this ease.